Exhibit 10.13

LOGO [g626440ex10_13p001.jpg]

 

BPPR

POPULAR

IGNACIO ALVAREZ, ESQ.

Executive Vice President and CLO

Chief Legal Office & Corporate Matters

PERSONAL AND CONFIDENTIAL

October 18, 2013

Dear Mr. Diercksen:

We are very pleased to welcome you to the Board of Directors (the “Board”) of
Popular, Inc. (the “Corporation”), and are writing to set forth the general
terms of your compensation as a Director. These terms are subject to future
modification by the Board.

As compensation for your services, you will receive:

- An annual retainer fee (the “Annual Retainer”) of $11,667 for the period
commencing on October 1, 2013 and ending on the day the 2014 Annual Meeting of
Stockholders of the Corporation is held and $20,000 for each subsequent twelve
month period that you are a Director, or $25,000 if you are elected Chair of any
Board committee:

- $1,000 for each meeting of the Board or a Board committee that you attend (the
“Meeting Fee”). Attendance at meetings of Banco Popular de Puerto Rico (“BPPR”)
will be compensated accordingly; and

- A grant of $20,417 payable in Restricted Stock of the Corporation (the
“Restricted Stock”) under the Popular, Inc. 2004 Omnibus Incentive Plan (the
“Omnibus Plan”) for the period commencing on October 1, 2013 and ending on the
day the 2014 Annual Meeting of Stockholders of the Corporation is held and an
annual grant of $35,000 payable in Restricted Stock under the Omnibus Plan for
each subsequent twelve month period that you are a Director.

The Restricted Stock grant and the Annual Retainer for the period commencing on
October 1, 2013 will be paid in the month of November. Thereafter, the
Restricted Stock grant and the Annual Retainer will be paid annually in advance,
within the 30 days following the Corporation’s annual stockholders’ meeting. The
Annual Retainer will be paid in cash unless you elect to receive payment in
Restricted Stock. The Meeting Fee may be paid in cash on a per meeting basis or
quarterly in arrears in Restricted Stock. The number of shares of Restricted
Stock to be delivered in payment of an Annual Retainer, Meeting Fee or
Restricted Stock grant shall be determined based on the average price per share
for all shares purchased by the Corporation to make any payment in Restricted
Stock to Popular and/or BPPR Directors during the period in question.

If you elect to receive payment of the Annual Retainer or Meeting Fees in the
form of Restricted Stock, such shares will be subject to the terms of the Annual
Retainer and/or Meeting Fee

{00014264 } 1

PO Box 362708 ‰ San Juan, Puerto Rico 00936-2708 ‰ Tel. (787) 758-7208 ‰ Fax
(787) 281-4094



--------------------------------------------------------------------------------

LOGO [g626440ex10_13p002.jpg]

 

Restricted Stock Agreement (attached hereto). If you elect to receive Restricted
Stock you must return to us the attached Director Compensation Election Form and
the executed Annual Retainer and/or Meeting Fee Restricted Stock Agreement. If
you do not provide us with a completed election form prior to such date, the
Annual Retainer will be paid to you annually in advance in cash and the Meeting
Fee will be paid in cash on a per meeting basis.

Once you have made an election it will be applicable to all future payments of
the Annual Retainer and/or Meeting Fee, unless you notify us in writing of your
desire to change the election. You may make such change in connection with
future payments of either compensation element, by sending us a written notice
with respect to the Annual Retainer, at least 30 days prior to the date of such
year’s annual meeting of the Corporation’s shareholders for which the change
would be in effect and, with respect to the Meeting Fees, at least 30 days prior
to Board of Director’s meeting for which you want the change to be applicable.

An election to receive the Annual Retainer and/or Meeting Fee in the form of
Restricted Stock will result in deferral of taxation of those amounts until such
later year as the restrictions lapse.

Any dividends paid on your Restricted Stock will be reinvested in your name in
the Popular, Inc, Dividend Reinvestment and Stock Purchase Plan. Dividends will
be subject to Puerto Rico income taxes in the year paid by the Corporation.

Your grant of Restricted Stock is covered by a separate agreement attached
hereto. We have enclosed the following documents in connection with the
foregoing:

1. Director Compensation Election Form;

2. Annual Grant Restricted Stock Agreement;

3. Annual Retainer and/or Meeting Fee Restricted Stock Agreement; and

4. Omnibus Plan Prospectus

Please complete and sign the Director Compensation Election Form and sign the
Annual Grant Restricted Stock Agreement where indicated. If you elect to receive
payment of the Annual Retainer and/or the Meeting Fee in Restricted Stock,
please sign the Annual Retainer and/or Meeting Fee Restricted Stock Agreement.
Return all of the executed documents to Marie Reyes Rodriguez at the Corporate
Secretary’s Office. Please retain a copy of these documents for your records.

Once more, thank you for joining the Board of Directors of Popular, Inc, We look
forward to working with you.

Cordially.

{00014264 } 2



--------------------------------------------------------------------------------

LOGO [g626440ex10_13p003.jpg]

 

BPPR POPULAR, Inc.

ANNUAL GRANT

Restricted Stock Agreement

This Annual Grant Restricted Stock Agreement (“Agreement”) by and between
Popular, Inc. (the “Corporation”) and John W. Diercksen (‘‘Director”), whereby
the Corporation in consideration of Director’s services as a member of the Board
of Directors of the Corporation and/or its wholly owned subsidiary, Banco
Popular de Puerto Rico (“BPPR”), grants to the Director a number of restricted
shares of the Corporation’s Common Stock (the “Restricted Stock”) subject to the
terms and conditions hereinafter set forth and the terms and conditions of the
Popular, Inc. 2004 Omnibus Incentive Plan (the “Plan”), a copy of which is
attached hereto. Capitalized terms not otherwise defined herein shall having the
meaning ascribed them in the Plan.

1. NUMBER OF SHARES. Pursuant to the terms of the Director’s Compensation letter
dated October 18, 2013, the Corporation has agreed to grant to the Director
$20,417 payable in Restricted Stock for the period commencing on October 1, 2013
and ending on the day the 2014 Annual Meeting of Stockholders of the Corporation
is held, and a grant of $35,000 payable in Restricted Stock for each subsequent
year the Director is such of the Corporation and/or BPPR, based on the average
price per share for all shares purchased by the Corporation to make any payments
in Restricted Stock to the Corporation’s and/or BPPR Directors during the period
in question. The Grant Date shall be the day the Restricted Stock is allocated
to your account. For all purposes the Grant Price shall be zero ($0).

The Restricted Stock shall be subject to all the terms, conditions, and
restrictions set forth in this Agreement and the Plan. In the event any stock
dividend, stock split, recapitalization or other change affecting the
outstanding common stock of the Corporation as a class is effected without
consideration, then any new, substituted or additional securities or other
property (including money paid other than as a regular cash dividend) that is by
reason of any such transaction distributed with respect to shares of Restricted
Stock will be immediately subject to the provisions of this Agreement in the
same manner and to the same extent as the Restricted Stock with respect to which
such change was effected. Cash dividends paid on Restricted Stock shall be
reinvested in Common Stock through the Corporation’s Dividend Reinvestment Plan.

2. FORFEITURE AND TRANSFER RESTRICTIONS. All Restricted Stock granted to
Director shall be issued and delivered on the Grant Date. In the event
Director’s relationship with the Corporation or BPPR, as applicable, is
terminated for Cause (as defined in the Plan), or if Director, Director’s legal
representative, or other holder of the Restricted Stock attempts to sell,
exchange, transfer, pledge, or otherwise dispose of any Restricted Stock, all
Restricted Stock will be immediately forfeited without any further action by the
Corporation.

Restricted Stock may not be assigned, transferred, pledged or otherwise disposed
of in any way other than by the Last Will and Testament of the Director or the
laws of descent and distribution, subject to the bylaws of the Corporation. Any
Restricted Stock held by a

{00014264 } 1



--------------------------------------------------------------------------------

LOGO [g626440ex10_13p004.jpg]

 

beneficiary shall be subject to the restrictions imposed on such Restricted
Stock. Any such attempt at assignment, transfer, pledge or other disposition
shall be without effect.

3. SECURITIES LAW COMPLIANCE. Notwithstanding anything to the contrary contained
herein, no shares under this Agreement may be granted unless the shares of
Restricted Stock issuable upon such grant are then registered under the
Securities Act of 1933, as amended (the “Securities Act”) or, if such shares of
Restricted Stock are not then so registered, the Corporation has determined that
such grant and issuance would be exempt from the registration requirements of
the Securities Act. The grant of shares must also comply with other applicable
laws and regulations governing the grant, and no grant of shares will be
permitted if the Corporation determines that such purchase would not be in
material compliance with such laws and regulations.

4. STOCK LEGEND. The Corporation and Director agree that all certificates
representing all shares of Restricted Stock that at any time are subject to the
provisions of this Agreement and the Plan will have endorsed upon them in
bold-faced type a legend substantially in the following form:

THE SHARES REPRESENTED BY THIS CERTIFICATE MAY NOT BE SOLD, ASSIGNED,
TRANSFERRED, ENCUMBERED OR IN ANY MANNER DISPOSED OF, EXCEPT IN COMPLIANCE WITH
THE TERMS OF AN ANNUAL GRANT RESTRICTED STOCK AGREEMENT BETWEEN THE CORPORATION
AND THE INITIAL HOLDER OF THE SHARES. THE ANNUAL GRANT RESTRICTED STOCK
AGREEMENT MAY GRANT CERTAIN PURCHASE OPTIONS TO THE CORPORATION, PROVIDES FOR
FORFEITURE OF THE STOCK IN CERTAIN CIRCUMSTANCES, AND IMPOSES RESTRICTIONS ON
THE TRANSFER OF THESE SHARES. A COPY OF THE ANNUAL GRANT RESTRICTED STOCK
AGREEMENT IS ON DEPOSIT AT THE PRINCIPAL OFFICE OF THE CORPORATION AND WILL BE
FURNISHED BY THE CORPORATION TO THE REGISTERED HOLDER HEREOF UPON WRITTEN
REQUEST.

5. AGREEMENT NOT A SERVICE CONTRACT. This Agreement is not an employment or
service contract, and nothing in this Agreement nor the Plan shall be deemed to
create in any way whatsoever any obligation for the Director to continue his
relationship with the Corporation or BPPR, as applicable, or of the Corporation
or BPPR, as applicable, to continue the relationship with the Director.

6. SECTION 83(B) ELECTION. Director acknowledges that if he is subject to
taxation under the United States Internal Revenue Code of 1986, as amended (the
“Code”), under Section 83(b) of the Code, the difference between the Grant Price
and its fair market value at the time any forfeiture restrictions applicable to
such Restricted Stock lapse is reportable as ordinary income at that time. For
this purpose, the term “forfeiture restrictions” includes the forfeiture
provisions, and restrictions described in Section 2 of this Agreement.

Notwithstanding the preceding, Director understands that he or she may elect to
be taxed at the time the Restricted Stock is acquired hereunder, rather than
when and as such Restricted

{00014264 } 2



--------------------------------------------------------------------------------

LOGO [g626440ex10_13p005.jpg]

 

Stock ceases to be subject to such forfeiture restrictions, by filing an
election under Section 83(b) of the Code with the Internal Revenue Service
within 30 days after the Grant Date. If the Grant Price equals the fair market
value of the Restricted Stock on such date, or if it is likely that the fair
market value of the Restricted Stock at the time any forfeiture restrictions
lapse will exceed the Grant Price, the election may avoid adverse tax
consequences in the future. A form for making this election is attached hereto.
Director understands that the failure to make this filing within said 30 day
period will result in the recognition of ordinary income by Director (in the
event the fair market value of the Restricted Stock increases after Grant Date)
as the forfeiture restrictions lapse. Director acknowledges that it is his or
her sole responsibility, and not the Corporation’s, to file a timely election
under Section 83(b). Director further acknowledges that the election under
Section 83(b) is an election that must be made with respect to each separate
grant of Restricted Stock that is subject to this Agreement.

7. NOTICES. Any notices provided for in this Agreement or the Plan shall be
given in writing and shall be deemed effectively given upon receipt or, in the
case of notices delivered by mail by the Corporation to the Director, five
(5) days after deposit in the United States mail, postage prepaid, addressed to
the Director at the last address the Director provided to the Corporation and/or
BPPR. Notice to the Corporation and/or BPPR shall be given in writing and shall
be deemed effectively given upon receipt or, in the case of notices delivered by
mail to the Corporation and/or BPPR by the Director, five (5) days after deposit
in the United States mail, postage prepaid, addressed to Chief Legal Officer,
Popular, Inc./Banco Popular de Puerto Rico, Board of Directors (751), PO Box
362708, San Juan, Puerto Rico 00936-2708.

8. RIGHTS AS A SHAREHOLDER. Except for the restrictions set forth in this
Agreement and the Plan and unless otherwise determined by the Corporation, the
Director shall be entitled to all of the rights of a shareholder with respect to
the shares of Restricted Stock awarded pursuant to this Agreement including the
right to vote such shares of Restricted Stock and to receive dividends and other
distributions (if any) payable with respect to such shares. Provided, however,
that cash dividends paid on Restricted Stock shall be reinvested in Common Stock
through the Corporation’s Dividend Reinvestment Plan.

9. TAX WITHHOLDING. The Corporation may withhold or cause to be withheld from
any Restricted Stock grant (or Director’s compensation) any Federal, Puerto
Rico, state or local taxes required by law to be withheld with respect to such
Restricted Stock grant. By acceptance of this Agreement, Director agrees to such
deductions.

10. GOVERNING LAW. All questions arising with respect to this Agreement and the
provisions of the Plan shall be determined by application of the laws of the
Commonwealth of Puerto Rico except to the extent such governing law is preempted
by Federal law. The obligation of the Corporation to grant and deliver
Restricted Stock under this Agreement is subject to applicable laws and to the
approval of any governmental authority required in connection with the
authorization, issuance, sale, or delivery of such Restricted Stock.

11. SEVERABILITY. If any provision of this Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions of the Agreement, but such provision shall be fully
severable and the Agreement shall be construed and enforced as if the illegal or
invalid provision had never been included in the Agreement.

{00014264 } 3



--------------------------------------------------------------------------------

LOGO [g626440ex10_13p006.jpg]

 

12. SUCCESSORS. This Agreement shall be binding upon the Director, his legal
representatives, heirs, legatees, distributees, and shall be binding upon the
Corporation and its successors and assigns.

IN WITNESS WHEREOF, the parties hereto have entered into this Agreement this
18th day of October 2013.

POPULAR, INC.

BY:

Name: Ignacio Alvarez

Title: Executive Vice President and Chief Legal Officer

DIRECTOR:

Name: John W. Diercksen

{00014264 } 4



--------------------------------------------------------------------------------

LOGO [g626440ex10_13p007.jpg]

 

BPPR POPULAR, Inc.

ANNUAL RETAINER AND/OR MEETING FEE

RESTRICTED STOCK AGREEMENT

This Retainer and/or Meeting Fee Restricted Stock Agreement (“Agreement”) by and
between Popular, Inc. (the “Corporation”) and John W. Diercksen (“Director”),
whereby the Corporation in consideration of Director’s services as a member of
the Board of Directors of the Corporation and/or its wholly owned subsidiary,
Banco Popular de Puerto Rico (“BPPR”), grants to the Director a number of
restricted shares of the Corporation’s Common Stock (the “Restricted Stock”)
subject to the terms and conditions hereinafter set forth and the terms and
conditions of the Popular, Inc. 2004 Omnibus Incentive Plan (the “Plan”), a copy
of which is attached hereto. Capitalized terms not otherwise defined herein
shall having the meaning ascribed them in the Plan.

1. NUMBER OF SHARES. Pursuant to the terms of the Director’s Compensation letter
dated October 18, 2013 (the “Compensation Letter”), the Corporation and/or BPPR
has agreed to pay the Director certain compensation and the Director has elected
to receive such compensation in the form of Restricted Stock. The number of
shares of Restricted Stock shall be based on the average price per share for all
shares purchased by the Corporation to make any payments in Restricted Stock to
the Corporation’s and/or BPPR Directors during the period in question. The Grant
Date shall be the day the Restricted Stock is allocated to your account. For all
purposes the Grant Price shall be zero ($0).

The Restricted Stock shall be subject to all the terms, conditions, and
restrictions set forth in this Agreement and the Plan. In the event any stock
dividend, stock split, recapitalization or other change affecting the
outstanding common stock of the Corporation as a class is effected without
consideration, then any new. substituted or additional securities or other
property (including money paid other than as a regular cash dividend) that is by
reason of any such transaction distributed with respect to shares of Restricted
Stock will be immediately subject to the provisions of this Agreement in the
same manner and to the same extent as the Restricted Stock with respect to which
such change was effected. Cash dividends paid on Restricted Stock shall be
reinvested in Common Stock through the Corporation’s Dividend Reinvestment Plan.

2. FORFEITURE AND TRANSFER RESTRICTIONS. All Restricted Stock granted to
Director shall be issued and delivered on the Grant Date. In the event
Director’s relationship with the Corporation or BPPR, as applicable, is
terminated for Cause (as defined in the Plan), or if Director, Director’s legal
representative, or other holder of the Restricted Stock attempts to sell,
exchange, transfer, pledge, or otherwise dispose of any Restricted Stock, all
Restricted Stock will be immediately forfeited without any further action by the
Corporation.

{00014264 } 1



--------------------------------------------------------------------------------

LOGO [g626440ex10_13p008.jpg]

 

Restricted Stock may not be assigned, transferred, pledged or otherwise disposed
of in any way other than by the Last Will and Testament of the Director or the
laws of descent and distribution, subject to the bylaws of the Corporation. Any
Restricted Stock held by a beneficiary shall be subject to the restrictions
imposed on such Restricted Stock. Any such attempt at assignment, transfer,
pledge or other disposition shall be without effect.

3. SECURITIES LAW COMPLIANCE. Notwithstanding anything to the contrary contained
herein, no shares under this Agreement may be granted unless the shares of
Restricted Stock issuable upon such grant are then registered under the
Securities Act of 1933, as amended (the “Securities Act”) or, if such shares of
Restricted Stock are not then so registered, the Corporation has determined that
such grant and issuance would be exempt from the registration requirements of
the Securities Act. The grant of shares must also comply with other applicable
laws and regulations governing the grant, and no grant of shares will be
permitted if the Corporation determines that such purchase would not be in
material compliance with such laws and regulations.

4. STOCK LEGEND. The Corporation and Director agree that all certificates
representing all shares of Restricted Stock that at any time are subject to the
provisions of this Agreement and the Plan will have endorsed upon them in
bold-faced type a legend substantially in the following form:

THE SHARES REPRESENTED BY THIS CERTIFICATE MAY NOT BE SOLD, ASSIGNED,
TRANSFERRED, ENCUMBERED OR IN ANY MANNER DISPOSED OF, EXCEPT IN COMPLIANCE WITH
THE TERMS OF AN ANNUAL RETAINER AND/OR MEETING FEE RESTRICTED STOCK AGREEMENT
BETWEEN THE CORPORATION AND THE INITIAL HOLDER OF THE SHARES. THE ANNUAL
RETAINER AND/OR MEETING FEE RESTRICTED STOCK AGREEMENT MAY GRANT CERTAIN
PURCHASE OPTIONS TO THE CORPORATION, PROVIDES FOR FORFEITURE OF THE STOCK IN
CERTAIN CIRCUMSTANCES, AND IMPOSES RESTRICTIONS ON THE TRANSFER OF THESE SHARES.
A COPY OF THE ANNUAL RETAINER AND/OR MEETING FEE RESTRICTED STOCK AGREEMENT IS
ON DEPOSIT AT THE PRINCIPAL OFFICE OF THE CORPORATION AND WILL BE FURNISHED BY
THE CORPORATION TO THE REGISTERED HOLDER HEREOF UPON WRITTEN REQUEST.

5. AGREEMENT NOT A SERVICE CONTRACT. This Agreement is not an employment or
service contract, and nothing in this Agreement nor the Plan shall be deemed to
create in any way whatsoever any obligation for the Director to continue his
relationship with the Corporation or BPPR, as applicable, or of the Corporation
or BPPR, as applicable, to continue the relationship with the Director.

6. SECTION 83(B) ELECTION. Director acknowledges that if he is subject to
taxation under the United States Internal Revenue Code of 1986, as amended (the
“Code”), under Section 83(b) of the Code, the difference between the Grant Price
and its fair market value at the time any forfeiture restrictions applicable to
such Restricted Stock lapse is reportable as ordinary

{00014264 } 2



--------------------------------------------------------------------------------

LOGO [g626440ex10_13p009.jpg]

 

income at that time. For this purpose, the term “forfeiture restrictions”
includes the forfeiture provisions, and restrictions described in Section 2 of
this Agreement.

Notwithstanding the preceding, Director understands that he or she may elect to
be taxed at the time the Restricted Stock is acquired hereunder, rather than
when and as such Restricted Stock ceases to be subject to such forfeiture
restrictions, by filing an election under Section 83(b) of the Code with the
Internal Revenue Service within 30 days after the Grant Date. If the Grant Price
equals the fair market value of the Restricted Stock on such date, or if it is
likely that the fair market value of the Restricted Stock at the time any
forfeiture restrictions lapse will exceed the Grant Price, the election may
avoid adverse tax consequences in the future. A form for making this election is
attached hereto. Director understands that the failure to make this filing
within said 30 day period will result in the recognition of ordinary income by
Director (in the event the fair market value of the Restricted Stock increases
after Grant Date) as the forfeiture restrictions lapse. Director acknowledges
that it is his or her sole responsibility, and not the Corporation’s, to file a
timely election under Section 83(b). Director further acknowledges that the
election under Section 83(b) is an election that must be made with respect to
each separate grant of Restricted Stock that is subject to this Agreement.

7. NOTICES. Any notices provided for in this Agreement or the Plan shall be
given in writing and shall be deemed effectively given upon receipt or, in the
case of notices delivered by mail by the Corporation to the Director, five
(5) days after deposit in the United States mail, postage prepaid, addressed to
the Director at the last address the Director provided to the Corporation and/or
BPPR. Notice to the Corporation and/or BPPR shall be given in writing and shall
be deemed effectively given upon receipt or, in the case of notices delivered by
mail to the Corporation and/or BPPR by the Director, five (5) days after deposit
in the United States mail, postage prepaid, addressed to Chief Legal Officer,
Popular, Inc./Banco Popular de Puerto Rico, Board of Directors (751), PO Box
362708, San Juan, Puerto Rico 00936- 2708.

8. RIGHTS AS A SHAREHOLDER. Except for the restrictions set forth in this
Agreement and the Plan and unless otherwise determined by the Corporation, the
Director shall be entitled to all of the rights of a shareholder with respect to
the shares of Restricted Stock awarded pursuant to this Agreement including the
right to vote such shares of Restricted Stock and to receive dividends and other
distributions (if any) payable with respect to such shares. Provided, however,
that cash dividends paid on Restricted Stock shall be reinvested in Common Stock
through the Corporation’s Dividend Reinvestment Plan.

9. TAX WITHHOLDING. The Corporation may withhold or cause to be withheld from
any Restricted Stock grant (or Director’s compensation) any Federal, Puerto
Rico, state or local taxes required by law to be withheld with respect to such
Restricted Stock grant. By acceptance of this Agreement, Director agrees to such
deductions.

10. GOVERNING LAW. All questions arising with respect to this Agreement and the
provisions of the Plan shall be determined by application of the laws of the
Commonwealth of Puerto Rico except to the extent such governing law is preempted
by Federal law. The obligation

{00014264 } 3



--------------------------------------------------------------------------------

LOGO [g626440ex10_13p010.jpg]

 

of the Corporation to grant and deliver Restricted Stock under this Agreement is
subject to applicable laws and to the approval of any governmental authority
required in connection with the authorization, issuance, sale, or delivery of
such Restricted Stock.

11. SEVERABILITY. If any provision of this Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions of the Agreement, but such provision shall be fully
severable and the Agreement shall be construed and enforced as if the illegal or
invalid provision had never been included in the Agreement.

12. SUCCESSORS. This Agreement shall be binding upon the Director, his legal
representatives, heirs, legatees, distributees, and shall be binding upon the
Corporation and its successors and assigns.

IN WITNESS WHEREOF, the parties hereto have entered into this Agreement this

18th day of October 2013.

POPULAR, INC.

By:

Name: Ignacio Alvarez

Title: Executive Vice President and Chief Legal Officer

DIRECTOR:

Name: John W. Diercksen

{00014264 } 4